Citation Nr: 1821057	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-15 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as due to asbestos exposure. 

2.  Entitlement to service connection for emphysema, to include as due to asbestos exposure and sarcoidosis. 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating determination of the Newark, New Jersey (RO).  By that rating action, the RO denied service connection for sarcoidosis and emphysema.  The Veteran appealed this rating action and the RO's determinations therein to the Board.  

A video conference hearing was held before the undersigned Veterans Law Judge in November 2017.  A copy of the hearing transcript is of record.  During the hearing before the undersigned, the Veteran testified that his sarcodosis and emphysema were the result of asbestos exposure during service.  (Transcript (T.) at page (pg.) 9)).  Thus, the Board has characterized the claims to reflect this theory of entitlement, as indicated on the title page.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate consideration of the claims, additional procedural and substantive development is necessary.  

First, remand is required to develop the Veteran's claims based on a new theory of entitlement.  At the 2016 Board hearing, the Veteran contended that his currently diagnosed sarcoidosis and emphysema are, in part, the result of asbestos exposure while serving as a motor vehicle operator aboard the USS ROCKFORD APA 228 during service.  Because the claims are based on asbestos exposure, they must be adjudicated under the guidelines found at M21-1, Part IV, Subpart ii. Chapter 1, Section I.3.A.  The claims on appeal have not been adjudicated (or developed) as asbestos-related claims, thus, a remand for this development is necessary.  

Remand is also required to obtain the Veteran's personnel records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The Veteran's personnel records are not associated with the claims file.  There has been no attempt by the RO to obtain his military personnel records.  The Board finds that an attempt should be made to obtain the Veteran's available military personnel records as they might contain evidence that he was exposed to asbestos during service, notably aboard the USS ROCKFORD APA 228.  

Remand is also required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C § 5103; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Here, in the November 2010 Veteran's Application for Compensation and Pension, the Veteran indicated that he had received treatment for his emphysema and sarcoidosis at the East Orange VA Medical Center (VAMC) in Newark, New Jersey.  Aside from a chest x-ray report, dated in September 2011, records from the above-referenced VAMC have not been associated with the claims file.  Thus, these records must be obtained.

Remand is also required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C § 5103; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  A May 2012 letter from the SSA to the Veteran reflects that he was entitled to disability benefits from that agency beginning in December 2009.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should thus attempt to obtain records from the SSA related to the Veteran's receipt of disability benefits from that agency.

Finally, remand is required to obtain VA examinations and opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, an October 2008 private medical record diagnosed sarcoidosis.  A September 2011 VA medical record diagnosed severe emphysema.  The Veteran contends that his currently diagnosed sarcoidosis and emphysema had their initial onset during military service when he began to have breathing problems while stationed in Barstow, California, located in the middle of the Mohave Desert.  In addition, and as noted previously herein, he also maintains that his sarcoidosis and emphysema are the result of asbestos exposure while serving as a motor vehicle operator aboard the USS ROCKFORD APA 228.  Thus, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and physical examination of the Veteran is warranted to indicate whether his diagnosed sarcoidosis and emphysema, are in anyway related to his active military service, including asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1. Development required for claims of service connection based on exposure to asbestos in service, including ascertaining the nature and extent of any such exposure prior to, during, and after service, should be accomplished.

2. Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. Obtain and associate with the claims file any records of the Veteran from VA facilities, to include the VAMC in Newark, New Jersey, dated from November 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his attorney.

4. Obtain available records from the SSA pertaining to the Veteran's award of disability benefits from that agency.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

6. After all available records have been associated with the claims file, the RO should conduct appropriate research with the necessary facilities to determine whether or not the Veteran was exposed to asbestos during service on board the USS Rockbridge.  All findings-to include a specific finding as to whether the Veteran was or was not exposed to asbestos-should be set forth in a report added to the record.

7. After any additional records are associated with the claims file, provide the Veteran a VA examination with an appropriate specialist to determine the etiology of his sarcoidosis and emphysema.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.
   
The examiner must provide responses to the following questions: 

a) Is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis was manifested to a compensable degree within a year of service discharge in October 1966?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis and  emphysema had their onset during, or are etiologically related to, his period of military service, to include any confirmed exposure to asbestos?

In providing the requested opinions, the examiner must review and comment on the following:  1) the Veteran's service treatment records and military personnel records; 2) the Veteran's statements and hearing testimony; 3) the statements of the Veteran's sister and former spouse; and 4) articles discussing sarcoidosis among United States Navy Personnel for the period from 1965 to 1993, received into the Veteran's claims file in May 2012.

c) If and only if the Veteran's sarcoidosis is service-connected pursuant to the development requested herein, should the reviewer provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's emphysema was caused or aggravated by the sarcoidosis.

8. Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

